Citation Nr: 1750060	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  08-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a cervical spine injury with degenerative changes, currently rated at 20 percent disabling.

2.  Entitlement to an increased rating for degenerative arthritis of the right hand, status post fracture, right middle finger, currently rated at 10 percent disabling.

3.  Entitlement to an increased rating for right ankle strain, currently rated at 10 percent disabling.

4.  Entitlement to service connection for a disorder manifested by disequilibrium, including as secondary to service-connected residuals of a cervical spine injury with degenerative changes.

5.  Entitlement to service connection for a dental disability for compensation purposes, to include as secondary to an acquired psychiatric disorder.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO's).

In this regard, a June 2008 rating decision of the Cleveland, Ohio RO, in pertinent part, denied service connection for a dental condition and declined to reopen a service connection claim for disequilibrium.  

In July 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) concerning the issues of entitlement to service connection for a dental condition and disequilibrium.  A transcript of that hearing is of record.  

In a November 2014 decision, the Board, in pertinent part, reopened the service connection claim for disequilibrium and remanded the reopened disequilibrium claim, as well as the claim for service connection for a dental condition for further development.  See November 2014 Board Decision (referring a claim for outpatient dental treatment to the agency of original jurisdiction (AOJ) for referral to the appropriate VA Medical Center (VAMC) for initial adjudication and also granting the claims for service connection for an acquired psychiatric disorder and headaches).

That November 2014 Board decision additionally found that, although the Veteran initiated an appeal of the Decatur, Georgia RO's June 2009 rating decision denying his claims of entitlement to increased ratings for his service-connected residuals of a cervical spine injury with degenerative changes, degenerative arthritis of the right hand, and right ankle strain, the RO did not address these claims in a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board also remanded these increased rating claims for the issuance of an SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017); see also Manlincon, 12 Vet. App. 238.  In December 2014, the RO issued the required SOC, which continued to deny higher ratings for the cervical spine, right hand, and right ankle disabilities.  The Veteran perfected his appeal concerning these issues in January 2015.  See January 2015 Substantive Appeal (on VA Form 9) (requesting a Board videoconference hearing); January 2015 E-mail Correspondence from the Veteran to the RO Titled "SUPPLEMENT INFORMATION IN SUPPORT OF TERMINATION OF VETERAN-ATTORNEY AGREEMENT" (reflecting that the Veteran wished to withdraw the previous request for a hearing in conjunction with his appeal of the issues of increased ratings for the cervical spine, right hand, and right ankle disabilities); 38 C.F.R. § 20.704(e) (2015) (concerning withdrawals of hearing requests).

In May 2016, the case again returned to the Board, at which time the Board, in pertinent part, remanded the issues of entitlement to service connection for a dental disability and disequilibrium with impaired hearing, as well as the claims of entitlement to increased ratings for his residuals of a cervical spine injury with degenerative changes, degenerative arthritis of the right hand, and right ankle strain, for additional development.  See May 2016 Board Decision (awarding an initial rating of 100 percent for adjustment disorder with mixed anxiety and depression for the period from August 12, 2004 to January 8, 2015, an initial rating of 50 percent for headaches for the period from May 16, 2006 to February 11, 2015, and SMC at the (s) rate as of May 16, 2006; dismissing the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as moot in light of the grant of increased ratings; denying an effective date earlier than August 12, 2004, for the grant of service connection for adjustment disorder with mixed anxiety and depression; and denying an effective date earlier than May 16, 2006, for the grant of service connection for headaches).  That development having been completed, the case has returned to the Board.

The Board additionally notes that the Veteran was previously represented by Kenneth LaVan, Esq.  However, the Veteran revoked his power of attorney (POA) and has not since submitted a valid POA appointing a new representative.  Accordingly, he is proceeding unrepresented.


FINDINGS OF FACT

1.  The Veteran, without good cause, refused to report to a VA examination scheduled in March 2017 for his claims of entitlement to increased ratings for his residuals of a cervical spine injury with degenerative changes, degenerative arthritis of the right hand, and right ankle strain.

2.  The preponderance of the evidence is against a finding that the Veteran has a disability manifested by disequilibrium that is related to his active military service or that was caused or aggravated by any service-connected disability.

3.  The preponderance of the evidence is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid; or that he has a dental condition that is related to his active military service or that was caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for an increased rating for residuals of a cervical spine injury with degenerative changes is denied as a matter of law.  38 C.F.R. § 3.655(b) (2017).

2.  The claim for an increased rating for degenerative arthritis of the right hand is denied as a matter of law.  38 C.F.R. § 3.655(b) (2017).

3.  The claim for an increased rating for right ankle strain is denied as a matter of law.  38 C.F.R. § 3.655(b) (2017).

4.  The criteria for entitlement to service connection for a disorder manifested by disequilibrium are not satisfied.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5.  The criteria for service connection for a dental disability for VA compensation purposes have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1712, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran asserts entitlement to higher ratings for his service connected residuals of a cervical spine injury with degenerative changes, degenerative arthritis of the right hand, and right ankle strain.  

Veterans seeking compensation are required to report for scheduled examinations.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2017).  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increased rating, the claim shall be denied.  38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655 (a) (2017).

As noted above, in its May 2016 decision, the Board determined that the Veteran's claims for increased ratings for his service-connected residuals of a cervical spine injury with degenerative changes, degenerative arthritis of the right hand, and right ankle strain required contemporaneous reexamination to assess the current nature and severity of these disabilities in order to fully and fairly evaluate the conditions on appeal.  See May 2016 Board Decision (noting that the Veteran's most recent VA orthopedic examinations evaluating these disabilities occurred in March 2009).

Here, pursuant to the Board's remand instructions, the AOJ attempted to schedule the Veteran for contemporaneous VA examination in connection with his increased rating claims in March 2017.  See, e.g., March 13, 2017 VA Compensation and Pension (C&P) Exam Inquiry.  The Veteran was notified that VA was attempting to schedule his examinations and, in response, refused to appear, indicating that he did not wish to pursue his increased ratings claims.  See, e.g., March 15, 2017 VA C&P Exam Inquiry (reflecting that the "Veteran refused exam"); May 20, 2017 VA Report of General Information (VA Form 27-0820) (reflecting that the Veteran informed an employee from the Ashville, North Carolina VA Medical Center that he would not attend a VA examination as he had "contacted [VA] and cancelled his claims").  See also August 2016 E-mail Correspondence from Veteran (reflecting his desire to "withdraw[] all requests for increase").  VA notified the Veteran that his failure to appear could adversely impact his claims.  See, e.g., March 2017 VA Notification Letter; March 2017 Supplemental Statement of the Case (SSOC) (notifying the Veteran of the consequences of his failure to report for VA examination scheduled in connection with his claims).  To date, the Veteran has not requested rescheduling of the examinations or provided any additional reason for his refusal of the examination request.  

Because the evidence reflects that the Veteran refused to report for VA examinations scheduled in connection with his increased ratings claims, because the Board found in its May 2016 decision that such examinations were necessary to determine his entitlement to increased ratings, and because the Veteran has not provided the requisite good cause for his refusal to participate in the VA examinations, his claims for increased ratings for his service-connected residuals of a cervical spine injury with degenerative changes, degenerative arthritis of the right hand, and right ankle strain must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  See also 38 C.F.R. § 3.655(b) (directing that, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increased rating, "the claim shall be denied" (emphasis added)).  

II.  Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

Further, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A.  Disequilibrium

The Veteran asserts entitlement to service connection for a disability manifested by disequilibrium.  In this regard, the Veteran maintains that he initially experienced disequilibrium during his active service, and that he has experienced recurrent symptoms since that time.  See July 2012 Board Hearing Testimony.  Alternatively, he claims service connection on a secondary basis, asserting that his disequilibrium was caused or aggravated by his service-connected cervical spine disorder.  See id.  

Here, the Veteran's VA treatment records reflect his continued complaints of dizziness.  See, e.g., August 2008 VA Primary Care Note (reflecting a diagnostic impression of dizziness "on occasion"); May 2009 VA Physical Medicine Rehabilitation Consultation Report (reflecting a prior medical history that includes dizziness); April 2011 VA Primary Care Initial Evaluation Note (reflecting the Veteran's complaints of vertigo); Minneapolis VA Medical Center (VAMC) Medications List (reflecting that the Veteran was prescribed an antivertigo medication for his dizziness during the period from April 1999 to January 2002).  

However, there is no definitively diagnosed disorder to which his symptoms of disequilibrium and dizziness have been attributed.  In this regard, records of VA treatment include diagnostic impressions indicating a potential relationship between his complaints of disequilibrium and various medical problems, including Eustachian tube dysfunction, his diagnosed psychiatric disability and medication taken for it, his migraine headache disability, and a sinus condition.  See, e.g., September 2004 VA Clinical Note (attributing his disequilibrium to "eustachian tube dysfunction"); August 2009 VA Mental Health Outpatient Note (linking his dizziness to medication taken for his acquired psychiatric disorder); April 2007 VA Mental Health Note (reflecting that the Veteran experiences panic attacks with dizziness); February 2015 VA Primary Care Note (reflecting headache symptomatology including "vertigo[ and] dizziness"); August 2015 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire (DBQ) (discussing his complaints of disequilibrium in the context of a sinus disorder).

Significantly, the August 2015 VA examining physician determined that, although the Veteran reported experiencing "some problem with his balance" manifested by "episode[s] of loss of balance last[ing] for a few minutes," he "does not have true vertigo," diagnostic testing that revealed "no neurological abnormality," a "Romberg's test [wa]s negative," and "[e]xamination of the ears did not show any abnormality" with normal tympanic membranes bilaterally and no nystagmus.  See August 2015 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ.

Because of the lack of evidence concerning the nature and etiology of the Veteran's asserted disequilibrium, the Board determined that a VA examination was necessary.  See November 2014 and May 2016 Board Decisions.  The agency of original jurisdiction (AOJ) attempted to schedule the Veteran for this required examination in March 2017; however, the Veteran refused to attend the examination.  See, e.g., March 13, 2017 VA Compensation and Pension (C&P) Exam Inquiry; March 15, 2017 VA C&P Exam Inquiry (reflecting that the "Veteran refused exam"); May 20, 2017 VA Report of General Information (VA Form 27-0820) (reflecting that the Veteran informed an employee from the Ashville, North Carolina VA Medical Center that he would not attend a VA examination as he had "contacted [VA] and cancelled his claims").  To date, the Veteran has not provided any justification for his refusal of the examination request.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  See 38 C.F.R. § 3.655 (requiring a showing of good cause for failure to appear before a VA examination is rescheduled); VAOPGCPREC 4-91 (Feb. 13, 1991) (reflecting that, absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655).  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991) (further holding that "[i]f a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence"); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  See, too, Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (reflecting that any failure to appear for or cooperate during a VA examination "subjects [the Veteran] to the risk of an adverse adjudication based on an incomplete and underdeveloped record").  

Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a), (b).  And as discussed above, there is no competent medical evidence of record establishing a definitively diagnosed disability productive of disequilibrium.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (The existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Thus, although the Veteran is noted to experience intermittent dizziness and disequilibrium during the relevant appellate period, there is insufficient evidence to support a relationship between these symptoms and either his active service or any disability for which service connection is currently in effect.  See 38 C.F.R. §§ 3.303; 3.310; Holton, 557 F.3d at 1366; Allen, 7 Vet. App. at 448.

To the extent that the Veteran has asserted that his disequilibrium is related to his active service and/or to any service-connected disability, including his cervical spine disorder, the Board finds that he is not competent to offer an opinion as to the etiology of his asserted disequilibrium, as such a determination requires a level of medical expertise which the Veteran, as a layperson, does not possess.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  See also 38 C.F.R. § 3.159 (a)(1)-(2) (2017).

Accordingly, in the absence of competent probative evidence relating the Veteran's disequilibrium to any diagnosed disability that has been associated with either his active service or any service-connected condition, and in light of the Veteran's refusal to participate in a VA examination scheduled for the purpose of making such an etiological determination, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Dental Disorder

The Veteran additionally asserts that he has a number of dental issues, including specifically cracked and missing teeth, in particular as a result of his now-service-connected psychiatric disorder.

As noted in the previous Board remands, under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916 (2017).  The conditions for which service-connected compensation benefits are available are as follows: chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (DC 9900); loss of the mandible (DCs 9901-9902); nonunion or malunion of the mandible (DCs 9903-9904); limited temporomandibular motion (DC 9905); loss of the ramus (DC 9906-9907); loss of the condyloid or coronoid processes (DCs 9908-9909); loss of the hard palate (DCs 9911-9912); loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease (DC 9913); loss of the maxilla (DCs 9914-9915); and nonunion or malunion of the maxilla (DC 9916).  See 38 C.F.R. § 4.150.  Thus, for loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  See id., DC 9913.  The loss of the alveolar process as a result of periodontal disease, however, is not considered disabling.  See id.; see also 38 U.S.C.A. § 1712 (2014); 38 C.F.R. §§ 3.381, 17.161 (2017).  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  See 38 C.F.R. § 4.150, DC 9913.

For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  See 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  In particular, under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  As noted in the introduction above, the matter of eligibility for VA dental treatment was referred to the AOJ in the prior November 2014 remand and is thus not currently before the Board.  Rather, the Board will address only whether the Veteran is entitled to service connection for VA compensation purposes.

Initially, the Board notes that the Veteran does not assert, and the evidence of record does not reflect, that he suffered any external injury during service resulting in trauma to his mouth, teeth or jaw.  Thus, dental trauma in service is not established.  Further, there is no medical or lay evidence of record, either prior to or during the pendency of the current claim, indicating that the Veteran has been diagnosed or treated for any of the conditions listed above for which service-connected compensation is warranted, including missing teeth due to the loss of substance of the body of the maxilla or mandible, and/or of the soft tissue surrounding that region.  

In this regard, on VA dental evaluation in August 2015, the examining VA dentist found that the Veteran was "missing teeth #5,12,18,19,20,28 and all 3rd molars(1,16,17,32)."  See August 2015 VA Dental and Oral Conditions DBQ.  Additionally, the VA dentist diagnosed "moderate chronic generalized adult periodontitis" and identified signs "indicative of chronic bruxism."  Id.  Clinical evaluation and diagnostic testing revealed a "healthy and unremarkable maxilla, mandible and hard palate."  Id.  Further, there were "no TMJ symptoms or complaints" and "[n]o signs of any bony pathology, osteomyelitis, nonunion or malunion of maxilla or mandible, oral pathology, TMJD, or injury of the mouth, lips, or tongue."  Id.

There is thus no evidence, medical or otherwise, that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Without a current qualifying dental disability present, the Board need not inquire further as to the etiology of the claimed dental disability.  See Degmetich, 104 F. 3d 1328.

Furthermore, to the extent that the Veteran asserts that his "chronic bruxism" is a consequence of his service-connected psychiatric disability and thus should be service-connected on a secondary basis, the Board notes that there is no competent evidence of record indicating that his bruxism was either caused or aggravated by any service-connected condition.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  Rather, the only evidence associating the Veteran's bruxism with his psychiatric condition is his lay assertion of causation.  And this etiological question is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469- 71.  

Moreover, although the Veteran contends that his current bruxism is related to his service-connected condition, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  And the Veteran, without good cause, refused to report for a VA dental examination scheduled in order to make such a determination.  See May 2016 Board Decision (remanding the dental claim for the provision of a VA examination to determine the nature and etiology of the Veteran's claimed dental disorder).  See also, e.g., March 13, 2017 VA Compensation and Pension (C&P) Exam Inquiry; March 15, 2017 VA C&P Exam Inquiry (reflecting that the "Veteran refused exam"); May 20, 2017 VA Report of General Information (VA Form 27-0820) (reflecting that the Veteran informed an employee from the Ashville, North Carolina VA Medical Center that he would not attend a VA examination as he had "contacted [VA] and cancelled his claims").  See, too, 38 C.F.R. § 3.655; Wood, 1 Vet. App. 406; Caffrey, 6 Vet. App. at 383; Olson, 3 Vet. App. at 483; Kowalski, 19 Vet. App. at 181.

In view of the foregoing, the Board concludes that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid.  Neither does the evidence of record establish a relationship between any current dental disability and either his active service or any service-connected condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; see also Degmetich, 104 F.3d 1328.


ORDER

Entitlement to an increased rating for residuals of a cervical spine injury with degenerative changes is denied.

Entitlement to an increased rating for degenerative arthritis of the right hand, status post fracture, right middle finger is denied.

Entitlement to an increased rating for right ankle strain is denied.

Entitlement to service connection for a disorder manifested by disequilibrium is denied.

Entitlement to service connection for a dental disorder for purposes of compensation is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


